UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4922


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OSWALD MILES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cr-00382-FL-1)


Submitted:   April 5, 2012                    Decided:   May 15, 2012


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oswald Miles, Jr., pled guilty to possession of stolen

ammunition    in     violation    of    18       U.S.C.   § 922(j)       (2006).       The

district court departed above the Guidelines range pursuant to

U.S. Sentencing Guidelines Manual §§ 4A1.3, p.s., 5K2.21, p.s.

(Inadequate Criminal History Category; Dismissed and Uncharged

Conduct) (2010), and imposed a sentence of forty-one months’

imprisonment.         Miles   appeals        his    sentence,    arguing        that   the

district court procedurally erred in several respects in making

the departure.       We affirm.

            We review a sentence for reasonableness under an abuse

of   discretion      standard,     which         includes    both    procedural        and

substantive reasonableness.            Gall v. United States, 552 U.S. 38,

51 (2007).         The same standard applies whether the sentence is

“inside, just outside, or significantly outside the Guidelines

range.”     United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).      The    district   court     “has       flexibility      in   fashioning      a

sentence outside of the Guidelines range,” and need only “set

forth     enough    to   satisfy       the       appellate   court       that    it    has

considered the parties’ arguments and has a reasoned basis” for

its decision.       United States v. Diosdado-Star, 630 F.3d 359, 364

(4th Cir.) (citing Rita v. United States, 551 U.S. 338, 356

(2007)), cert. denied, 131 S. Ct. 2946 (2011).



                                             2
            Guidelines § 4A1.3(a)(1) provides that, “[i]f reliable

information       indicates         that    the       defendant’s          criminal       history

category substantially under-represents the seriousness of the

defendant’s       criminal          history          or     the    likelihood        that       the

defendant will commit other crimes, an upward departure may be

warranted.”        Miles contends that the district court committed

procedural     error          in     departing            based     only     on     his        prior

convictions,        set      out      in   the        presentence          report,        without

considering       any       other    “reliable            information”       concerning         the

seriousness       of    his        criminal      record.           His     position       is    not

supported by the language of § 4A1.3 or its commentary.                                    Miles’

prior    convictions         constituted         reliable         evidence        because      they

were “established by . . . interaction with the legal system[.]”

United   States        v.    Weisser,      417       F.3d    336,    351    (2d     Cir.    2005)

(holding     that       defendant’s        alleged          sexual       relationship          with

teenage boy as evidenced by internet chats was not “reliable

information” for § 4A1.3 departure).

            The        district        court         found        that     Miles’     multiple

convictions, beginning at a young age, indicated a propensity to

further criminal conduct which was not reflected in his criminal

history category.            Moreover, the court found that other admitted

criminal conduct was not accounted for, specifically, his crimes

against the two underlying victims of his current offense.                                       We



                                                 3
conclude that the court identified a sufficiently reliable basis

for the departure.

           Next, Miles claims that the district court failed to

follow correctly the incremental approach set out in § 4A1.3 and

case law for departures above criminal history category VI, see

United States v. Dalton, 477 F.3d 195, 199 (4th Cir. 2007),

because   the   court    moved   from   offense    level    11   to   level     13

without addressing the adequacy of level 12.               However, in Dalton

we held that “[s]ection 4A1.3’s mandate to depart incrementally

does not, of course, require a sentencing judge to move only one

level, or to explain its rejection of each and every intervening

level.”      Id. (internal quotation marks and citation omitted).

By finding that offense level 13 produced a sentencing range

that allowed a sentence that the court decided was sufficient,

but not greater than necessary to account for the seriousness of

Miles’ offense and the likelihood that he would commit future

crimes,   the    court   implicitly     rejected    offense      level    12    as

inadequate to comply with the purposes of § 3553(a).

           Finally, Miles suggests that the district court failed

to   explain    adequately   its    reasons   for     the    extent      of    the

departure.      However, the sentencing judge need only “set forth

enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his

own legal decisionmaking authority.”              Carter, 564 F.3d at 328

                                        4
(quoting Rita, 551 U.S. at 356).             We are satisfied that the

district court’s explanation for the sentence did not constitute

procedural error.

           We therefore affirm the sentence.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   Court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       5